DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendments filed 8/24/2020. Claims 1 and 8 have been amended. Claim 2 has been cancelled.  No new claims have been added. Therefore, claims 1 and 3-19 are presently pending in this application with claims 14-19 being withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the limitation “wherein a volume of air exhausted by the pump from the selected air bladder is greater than a volume of air admitted to increase the pressure” is recited. However, it is unclear as to how there can be more air volume exhausted 
Dependent claims 2-7 and 9-13 are included in the rejection for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over a fourth embodiment in Rohr (PG Pub. No. US 2017/0000685 A1) in view of a second embodiment in Rohr in further view of a third embodiment in Rohr in further view of Chapin (PG Pub. No. US 20170056264 A1), and in view of Garrison et al. (PG Pub. No. US 2005/0126578 A1).
Regarding claim 1, a fourth embodiment in Rohr discloses a bedding system comprising an innercore unit 140 comprising a plurality of air bladders 150 (see Fig. 5 and paragraph 0036 lines 1-3) underlying a head region, an intermediate seat region, and a leg and foot region (see paragraph 0042 lines 22-25), each one of the plurality of air bladders 150 includes a pressure sensor (see paragraph 0036 lines 32-35) configured to measure pressure within a respective air bladder (see paragraph 0033 lines 3-5); a manifold 164 fluidly coupling each one of the plurality of air bladders 150 to a pump 170 (see Fig. 6 and paragraph 0036 lines 15-18); a valve 168 to supply air to each of the plurality of air bladders 150 (see paragraph 0036 lines 16-19); and a control unit 152 configured to selectively operate the pump and the valves (see paragraph 0037 lines 2-6) to sequentially adjust a pressure in two or more of the plurality of air bladders 150 (see paragraph 0037 lines 10-12) having an applied load of an end user thereon (see paragraph 0007 lines 21-22; note: It is inherent that an occupant of a bedding system would lie across the bed, thereby applying a load on the system because in order for an occupant of a bedding system to “lie” on the bedding system, the occupant and the bedding system must be within a gravitational field such that the occupant is pulled towards the bedding system thereby applying a load to the bedding system.) to provide a pressure increase and subsequent decrease in a selected one of the plurality of air bladders 150 (see paragraph 0036 lines 16-23) followed by a pressure increase and subsequent decrease in a selected other one of the plurality of air bladders 150 to provide a massaging action (see paragraph 0036 lines 35-38; note: a rolling massage is achieved by subsequent increases and decreases in pressure in adjacent air bladder pluralities along a determined direction i.e. a wave-like motion).
The fourth embodiment in Rohr does not disclose a valve at the inlet of each individual air bladder. The second embodiment in Rohr teaches a bedding system comprising a valve at an inlet of each one of the plurality of air bladders 106 (see paragraph 0031 lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the fourth embodiment in Rohr to have a valve at the inlet of each individual air bladder because maximum control is provided when the 
The fourth embodiment in Rohr does not disclose the massaging action to be repeated. The third embodiment in Rohr teaches a repeating rolling massage pattern (see paragraph 0046 lines 27-31) defined by a pressure increase and subsequent decrease in a selected one of the plurality of air bladders (see paragraph 0046 lines 18-23) followed by a pressure increase and subsequent decrease in a selected other one of the plurality of air bladders (see paragraph 0046 lines 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massaging action to be a repeating pattern so that the end user can receive continuous treatment over an extended period of time.
The fourth embodiment in Rohr does not disclose the initial pressure of the plurality of air bladders underlying a seat region is greater than an initial pressure of the plurality of air bladders underlying a leg and foot region. Chapin teaches a bedding system 10 comprising air bladders 22 controllable to produce a wave-like massaging action (see paragraph 0003), wherein the initial quiescent pressures of the individual air bladders 22 (see Fig. 1) can be set at different pressure values (see paragraph 0089 lines 5-15). Chapin teaches inflating the individual air bladders to pre-determined initial quiescent values before activating the massaging wave action (see paragraph 0090 lines 1-5) and specifies that these initial quiescent values of pressure/inflation of the air bladders can differ (i.e. be less than or greater than each other) (see paragraph 0089 lines 13-15).

It naturally flows from the modified bedding system in Rohr, that the modified bedding system is configured to adjust initial pressure values of different sections of the bedding system. Hence, the modified bedding system of Rohr is capable of setting initial pressure of individual air bladders “wherein the initial pressure of the plurality of air bladders underlying a seat region is greater than an initial pressure of the plurality of air bladders underlying a leg and foot region”. 
The fourth embodiment in Rohr does not disclose that the pump is a bidirection pump configured to provide a negative pressure to the plurality of air bladders, wherein a volume of air exhausted from the selected bladder by the pump is greater than a volume of air admitted to increase the pressure.
Garrison teaches an inflation therapy device comprising a plurality of bladders and a bidirectional pump (air pump 50 is used to inflate and has also a vacuum side of the air pump, as a result it is a bidirectional pump) configured to provide positive pressure and a negative pressure to the plurality of air bladders (air return is accelerated by the vacuum side of the air pump), wherein a volume of air exhausted from the selected bladder by the pump is greater than a volume of air admitted to increase the pressure (rapid deflation) (para. 0046).


Regarding claim 2, the fourth embodiment in Rohr discloses said subsequent pressure decreases lower the pressure in the respective air bladder relative to an initial pressure provided by the applied load (see paragraph 0041). The rejection of claim 1 discusses the applied load applied to the bedding system via an end user (see paragraph 0007 lines 21-22) as well as the subsequent pressure decreases in the air bladders (see paragraph 0036 lines 21-23, 35-38). Rohr further discloses that the pressure of the air bladders can be adjusted in response to sensed occupancy (i.e. the pressure the end user applies to the innercore unit) via the control unit (see paragraph 0041 lines 1-3). The air bladders are then filled and emptied based on this adjustment (see paragraph 0041 lines 5-8). Therefore any pressure decrease in the air bladders will result in a lower pressure than the initial pressure provided by the applied load of the end user.
Regarding claim 3, the fourth embodiment in Rohr discloses the plurality of air bladders 150 transversely positioned relative to a longitudinal axis of the bedding system (see Fig. 5).

The fourth embodiment in Rohr does not disclose the wave pattern to be repeated. The third embodiment in Rohr teaches a repeating rolling massage pattern (see paragraph 0046 lines 27-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massaging action to be a repeating pattern so that the end user can receive continuous treatment over an extended period of time.
Regarding claim 5, the fourth embodiment in Rohr discloses the plurality of air bladders transversely positioned relative to a longitudinal axis of the bedding system (see Fig. 5) corresponding to a head, lumbar, and upper leg region 156 of the user resting on the bed system (see paragraph 0037 lines 19-23).
The fourth embodiment in Rohr discloses a customizable massage to be applied to the head, lumbar, and upper leg regions 156 but does not specifically disclose this massaging action to be repeated. The third embodiment in Rohr teaches a repeating rolling massage pattern (see paragraph 0046 lines 27-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massaging action to be a repeating pattern so that the end user can receive continuous treatment over an extended period of time.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over a fourth embodiment in Rohr in view of a second embodiment in Rohr in further view of a third embodiment in Rohr in further view of Chapin in view of Garrison as applied to claim 1 above, and further in view of Palashewski (Patent No. US 10342358 B1).
Regarding claim 6, the fourth embodiment in Rohr discloses a pump 170.
The fourth embodiment in Rohr does not disclose the pump being near the foot of the bedding system. Palashewski teaches a bedding system 350 wherein the pump 362 is disposed at about a foot end 376 of the bedding system (see Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Rohr to have the pump placed about the foot of the bedding system because doing so will provide distance between the noise emitted by the pump and the ears of the occupant to provide enhanced noise level damping so that the pump will be less disruptive to the occupant of the bedding system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over a fourth embodiment in Rohr in view of a second embodiment in Rohr in further view of a third embodiment in Rohr in further view of Chapin in view of Garrison as applied to claim 1 above, and further in view of Shoenhair (Patent No. US 5642546 A).
	Regarding claim 7, the fourth embodiment in Rohr discloses a bedding system comprising a right side 144 and a left side 148 (see Fig. 5) dimensioned to accommodate two 
	The fourth embodiment in Rohr does not disclose a foam divider between lower cradle foam layers. Shoenhair teaches a bedding system further comprising a foam divider 18 bisecting a width dimension of the bedding system (see Fig. 1a and column 2 lines 61-65) and disposed between two lower cradle foam layers 24 and 26 (see Fig. 1a and column 3 lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bedding system in Rohr to include a foam divider and lower cradle foam layers to provide shape to the mattress and limit air bladder displacement (see column 1 lines 18-20).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over a second embodiment in Rohr (US 2017/0000685 A1) in view of a fourth embodiment in Rohr in further view of a third embodiment in Rohr in further view of Chapin (PG Pub. No. US 20170056264 A1) and in view of Garrison et al. (PG Pub. No. US 2005/0126578 A1).
Regarding claim 8, a second embodiment in Rohr discloses an active comfort controlled bedding system 100 (see Fig. 1) comprising: a mattress topper 128 overlaying a mattress 126 (see Fig. 4), the mattress topper comprising a plurality of air bladders 134, each one of the plurality of air bladders 134 includes a pressure sensor configured to measure pressure within a respective bladder (see paragraph 0033 lines 3-5 and paragraph 0034 lines 25-26); a manifold fluidly coupling each one of the plurality of air bladders 134 to a pump (see paragraph 0031 lines 1-4), a valve at an inlet of each one of the plurality of air bladders 134 (see paragraph ; and a control unit configured to selectively operate the pump and the valves (see paragraph 0010 lines 9-10) to sequentially adjust a pressure in two or more of the plurality of air bladders 134 (see paragraph 0010 lines 4-8) having an applied load of an end user thereon (see paragraph 0007 lines 20-21; note: it is obvious that an occupant of a bedding system would lie across the bed, thereby applying a load on the system) to provide a repeating pattern within the plurality of air bladders 134, wherein the repeating pattern is defined by a pressure increase and subsequent decrease in a selected one of the plurality of air bladders 134 to provide a massaging action (see paragraph 0032 lines 13-19).
The second embodiment in Rohr does not disclose a head region, an intermediate seat region, and a leg and foot region. The fourth embodiment in Rohr teaches a bedding system comprising a plurality of air bladders 150 (see Fig. 5 and paragraph 0036 lines 1-3) underlying a head region, an intermediate seat region, and a leg and foot region (see paragraph 0042 lines 22-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second embodiment in Rohr to have a head region, an intermediate seat region, and a leg and foot region so that the massaging action of the bedding system can be specifically applied to certain body parts of the user.
The second embodiment in Rohr does not disclose a subsequent rise and fall in pressure of a selected other of the plurality of air bladders. The third embodiment in Rohr teaches a repeating rolling massage pattern (see paragraph 0046 lines 27-31) defined by a pressure increase and subsequent decrease in a selected one of the plurality of air bladders (see followed by a pressure increase and subsequent decrease in a selected other one of the plurality of air bladders (see paragraph 0046 lines 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massaging action to be a repeating pattern so that the end user can receive continuous treatment over an extended period of time.
The second embodiment in Rohr does not disclose specific initial pressures of the plurality of air bladders. Chapin teaches a bedding system 10 comprising air bladders 22 controllable to produce a wave-like massaging action (see paragraph 0003), wherein an initial pressure of the plurality of air bladders 22 (see Fig. 1) underlying the seat region is greater than an initial pressure of the plurality of air bladders underlying the leg and foot region (see paragraph 0089 lines 5-15). Although Chapin does not explicitly disclose which grouping of air bladders have a lower or higher initial pressure than another grouping of air bladders, Examiner believes that the bedding system disclosed in Rohr modified by Chapin would be capable of setting an initial pressure of the plurality of air bladders underlying a seat region to be greater than an initial pressure of the plurality of air bladders underlying a leg and foot region. Chapin teaches inflating the individual air bladders to pre-determined initial quiescent values before activating the massaging wave action (see paragraph 0090 lines 1-5) and specifies that these initial quiescent values of pressure/inflation of the air bladders can differ (i.e. be less than or greater than each other) (see paragraph 0089 lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bedding system in Rohr to be able to set initial 
The fourth embodiment in Rohr does not disclose that the pump is a bidirection pump configured to provide a negative pressure to the plurality of air bladders, wherein a volume of air exhausted from the selected bladder by the pump is greater than a volume of air admitted to increase the pressure.
Garrison teaches an inflation therapy device comprising a plurality of bladders and a bidirectional pump (air pump 50 is used to inflate and has also a vacuum side of the air pump, as a result it is a bidirectional pump) configured to provide positive pressure and a negative pressure to the plurality of air bladders (air return is accelerated by the vacuum side of the air pump), wherein a volume of air exhausted from the selected bladder by the pump is greater than a volume of air admitted to increase the pressure (rapid deflation) (para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed to have modified the pump and manifold of the fourth embodiment in Rohr be a bidirectional pump configured to provide a negative pressure to the plurality of air bladders, wherein a volume of air exhausted from the selected bladder by the pump is greater than a volume of air admitted to increase the pressure as taught by Garrison in order to rapidly deflate and release pressure from the bladder and better control the pressuring sequence.

Regarding claim 9, the second embodiment in Rohr does not disclose the arrangement of the air bladders. The fourth embodiment in Rohr teaches a bedding system wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the air bladders transverse to the longitude of the bed to allow for targeted massage through independent control of different zones along the user’s body (head, lumbar, thigh, etc.) (see paragraph 0037 lines 20-23).
Regarding claim 10, the second embodiment in Rohr discloses a repeating pattern within the plurality of air bladders, wherein the repeating pattern is defined by a pressure increase and subsequent decrease in a selected one of the plurality of air bladders to provide a massaging action (see paragraph 0032 lines 13-19).
The second embodiment in Rohr does not disclose specifically a repeating wave massage pattern. The third embodiment in Rohr teaches a repeating rolling massage pattern (see paragraph 0046 lines 27-31). Examiner interprets a wave pattern as the perpetuation of the repeating pattern of pressure increases and subsequent decreases in the air bladders as described in claim 8 and therefore synonymous to a rolling massage in context of the prior art and application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the repeating pattern in the second embodiment in Rohr to be a rolling massage to allow for customized massage via actuation of the air bladders across the enclosure (and thereby across the length of the user’s body) (see paragraph 0037 lines 21-22).


The second embodiment of Rohr does not disclose a bedding system that accommodates two end users and has different zones pertaining to different sections of the body. The fourth embodiment of Rohr teaches a bedding system wherein the plurality of air bladders 150 are transversely positioned relative to a longitudinal axis of the bedding system (see Fig. 5) corresponding to a head, lumbar, and upper leg region of the user resting on the bedding system (see paragraph 0037 lines 20-23); and wherein the repeating pattern corresponds to one or more of the head, lumbar, and upper leg regions (note: because the second embodiment of Rohr discloses the repeating pattern to correspond to the air bladders and the fourth embodiment of Rohr teaches the air bladders to correspond to the head, lumbar, and upper leg region, this modification would result in the repeating massage pattern to correspond to the head, lumbar, and upper leg region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bedding system to have a separate set of air bladders for two end users transverse to the longitude of the bed corresponding to a head, lumbar, and upper leg region so that first and second users who lay on the respective halves of the mattress can customize the position, orientation, and massage features of their respective half of the mattress (see paragraph 0036 lines 12-15).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over a second embodiment in Rohr in view of a fourth embodiment in Rohr in further view of a third embodiment in Rohr in further view of Chapin in view of Garrison as applied to claim 8 above, and further in view of Palashewski (Patent No. US 10342358 B1).
Regarding claim 12, the second embodiment in Rohr discloses a pump (see paragraph 0030 lines 19-21).
The second embodiment in Rohr does not disclose the pump being near the foot of the bedding system. Palashewski teaches a bedding system 350 wherein the pump 362 is disposed at about a foot end 376 of the bedding system (see Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Rohr to have the pump placed about the foot of the bedding system because doing so will provide distance between the noise emitted by the pump and the ears of the occupant to provide enhanced noise level damping so that the pump will be less disruptive to the occupant of the bedding system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over a second embodiment in Rohr in view of a fourth embodiment in Rohr in further view of a third embodiment in Rohr in further view of Chapin in view of Garrison as applied to claim 8 above, and further in view of Shoenhair (Patent No. US 5642546 A).
	Regarding claim 13, the second embodiment in Rohr does not disclose a bed system to accommodate two end users. The fourth embodiment in Rohr teaches a bedding system comprising a right side 144 and a left side 148 (see Fig. 5) dimensioned to accommodate two 
	The fourth embodiment in Rohr does not disclose a foam divider between lower cradle foam layers. Shoenhair teaches a bedding system further comprising a foam divider 18 bisecting a width dimension of the bedding system (see Fig. 1a and column 2 lines 61-65) and disposed between two lower cradle foam layers 24 and 26 (see Fig. 1a and column 3 lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bedding system in Rohr to include a foam divider and lower cradle foam layers to provide shape to the mattress and limit air bladder displacement (see column 1 lines 18-20).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 15/608,038 in view of Rohr (PG Pub. No. US 20170000685 A1),in view of Chapin (PG Pub. No. US 20170056264 A1) and in view of Garrison et al. (PG Pub. No. US 2005/0126578 A1). The copending application will be referred to as DeFranks throughout the rest of this correspondence.

See Examiner’s previous correspondence filed on 01/30/2020 for the full provisional double patenting rejection of the claims.
Regarding the newly added limitations in claim 1, DeFranks does not disclose specific initial pressures of the plurality of air bladders. Chapin teaches a bedding system 10 comprising air bladders 22 controllable to produce a wave-like massaging action (see paragraph 0003), wherein an initial pressure of the plurality of air bladders 22 (see Fig. 1) underlying the seat region is greater than an initial pressure of the plurality of air bladders underlying the leg and foot region (see paragraph 0089 lines 5-15). Although Chapin does not explicitly disclose which grouping of air bladders have a lower or higher initial pressure than another grouping of air bladders, Examiner believes that the bedding system disclosed in Rohr modified by Chapin would be capable of setting an initial pressure of the plurality of air bladders underlying a seat region to be greater than an initial pressure of the plurality of air bladders underlying a leg and foot region. Chapin teaches inflating the individual air bladders to pre-determined initial quiescent values before activating the massaging wave action (see paragraph 0090 lines 1-5) and specifies that these initial quiescent values of pressure/inflation of the air bladders can differ (i.e. be less than or greater than each other) (see paragraph 0089 lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bedding system in Rohr to be able to set initial pressures in individual groupings of air bladders, allowing the user a greater range of control in the massaging action of the bedding system.

Garrison teaches an inflation therapy device comprising a plurality of bladders and a bidirectional pump (air pump 50 is used to inflate and has also a vacuum side of the air pump, as a result it is a bidirectional pump) configured to provide positive pressure and a negative pressure to the plurality of air bladders (air return is accelerated by the vacuum side of the air pump), wherein a volume of air exhausted from the selected bladder by the pump is greater than a volume of air admitted to increase the pressure (rapid deflation) (para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed to have modified the pump and manifold of the fourth embodiment in Rohr be a bidirectional pump configured to provide a negative pressure to the plurality of air bladders, wherein a volume of air exhausted from the selected bladder by the pump is greater than a volume of air admitted to increase the pressure as taught by Garrison in order to rapidly deflate and release pressure from the bladder and better control the pressuring sequence.

Regarding the newly added limitations in claim 8, specific initial pressures of the plurality of air bladders. Chapin teaches a bedding system 10 comprising air bladders 22 controllable to produce a wave-like massaging action (see paragraph 0003), wherein an initial pressure of the plurality of air bladders 22 (see Fig. 1) underlying the seat region is greater than an initial pressure of the plurality of air bladders underlying the leg and foot region (see . Although Chapin does not explicitly disclose which grouping of air bladders have a lower or higher initial pressure than another grouping of air bladders, Examiner believes that the bedding system disclosed in Rohr modified by Chapin would be capable of setting an initial pressure of the plurality of air bladders underlying a seat region to be greater than an initial pressure of the plurality of air bladders underlying a leg and foot region. Chapin teaches inflating the individual air bladders to pre-determined initial quiescent values before activating the massaging wave action (see paragraph 0090 lines 1-5) and specifies that these initial quiescent values of pressure/inflation of the air bladders can differ (i.e. be less than or greater than each other) (see paragraph 0089 lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bedding system in Rohr to be able to set initial pressures in individual groupings of air bladders, allowing the user a greater range of control in the massaging action of the bedding system.
Claim 8 does not recite that the pump is a bidirectional pump configured to provide a negative pressure to the plurality of air bladders, wherein a volume of air exhausted from the selected bladder by the pump is greater than a volume of air admitted to increase the pressure.
Garrison teaches an inflation therapy device comprising a plurality of bladders and a bidirectional pump (air pump 50 is used to inflate and has also a vacuum side of the air pump, as a result it is a bidirectional pump) configured to provide positive pressure and a negative pressure to the plurality of air bladders (air return is accelerated by the vacuum side of the air pump), wherein a volume of air exhausted from the selected bladder by the pump is greater than a volume of air admitted to increase the pressure (rapid deflation) (para. 0046).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3785